—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Dye, J.), dated April 11, 2001, which denied his motion to vacate a prior order of the same court, dated September 13, 2000, granting the defendant’s motion to dismiss the complaint pursuant to CPLR 3126, upon the plaintiff’s default in opposing the motion.
Ordered that the order is affirmed, with costs.
In moving to vacate his default, the plaintiff did not demonstrate a reasonable excuse or the existence of a meritorious cause of action (see Fuller v Tae Kwon, 259 AD2d 662). Altman, J.P., Feuerstein, Friedmann, Schmidt and Townes, JJ., concur.